Name: Commission Regulation (EEC) No 2109/93 of 30 July 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 93 No L 191 /23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2109/93 of 30 July 1993 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, and 1006 30 ('), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 764/93 (5), as last amended by Regulation (EEC) No 1996/93 (6), HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 August 1993 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 14 18/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 544/93 (2), and in particular Article 1 1 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10 , 1006 20 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6 . 1976, p . 1 . (2) OJ No L 154, 25. 6 . 1993, p . 5 . C) OJ No L 80 , 24 . 3 . 1987, p. 20 . (4) OJ No L 75, 21 . 3 . 1991 , p. 29 . O OJ No L 79, 1 . 4 . 1993, p. 6 . (6) OJ No L 182, 24. 7. 1993, p. 19 . No L 191 /24 Official Journal of the European Communities 31 . 7 . 93 ANNEX to the Commission Regulation of 30 July 1993 fixing the import levies on rice and broken rice (ECU/ tonne) Levies (6) CN code Arrangement in Regulation (EEC) No 3877/86 (s) ACP Bangladesh en2) on Third countries (except ACP) 0 1006 10 21  155,22 317,65 1006 10 23  163,96 335,13 1006 10 25  163,96 335,13 1006 10 27 251,35 163,96 335,13 1006 10 92  155,22 317,65 1006 10 94  163,96 335,13 1006 10 96  163,96 335,13 1006 10 98 251,35 163,96 335,13 100620 11  194,93 397,06 1006 20 13  205,85 418,91 1006 20 15  205,85 418,91 1006 20 17 314,18 208,85 418,91 1006 20 92  194,93 397,06 1006 20 94  205,85 418,91 1006 20 96  205,85 418,91 1006 20 98 314,18 205,85 418,91 1006 30 21  240,37 504,60 1006 30 23  311,94 647,65 1006 30 25  311,94 647,65 1006 30 27 485,74 311,94 647,65 1006 30 42  240,37 504,60 1006 30 44  311,94 647,65 1006 30 46  311,94 647,65 1006 30 48 485,74 311,94 647,65 1006 30 61  256,35 537,40 1006 30 63  334,79 694,29 1006 30 65  334,79 694,29 1006 30 67 520,72 334,79 694,29 1006 30 92  256,35 537,40 1006 30 94  334,79 694,29 1006 30 96  334,79 694,29 1006 30 98 520,72 334,79 694,29 1006 40 00  78,73 163,46 ') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . 2) In accordance with Regulation (EEC) No 715/90 , the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . J) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76 . 4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . ') The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. 6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/ 127/EEC.